DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 25, 26, 28, 30-38, 40-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,558,320 to Causey, III et al. (Causey) in view of US Patent No. 6,571,128 to Lebel et al. (Lebel) and US Patent Application Publication 2006/0099971 to Staton et al. (Staton).
Claim 21

With regard to a wireless receiver circuit configured to receive the sensor data using a first wireless communication protocol, the sensor data transmitted from a sensor electronics module operatively coupled to the continuous glucose sensor, Causey teaches a sensor interface in the medical device module (Fig. 5, sensor interface 214).
With regard to wherein the receiver unit is configured to transform the sensor data received using the first wireless communication protocol from a first state appropriate to the first wireless communication protocol to a second state appropriate to a second communication protocol, Causey teaches wireless contact between the transmitter and the medical device monitor and physical wired connection between the medical device monitor and the PDA, which would require transforming the data from the first state for wireless communication to a second state for a second communication protocol (Fig. 4, wireless contact between transmitter 100 and medical device monitor 200; col. 7, lines 31-45; Figs 3, 4, showing the medical device monitor being plugged into the PDA; Figs. 3 and 5, showing contacts 222 in medical device monitor 200; col. 8, lines 64-68).

With regard to a non-transitory computer readable medium comprising instructions that, when executed by at least one processor of a mobile device cause the mobile device to perform operations including: (i) receiving the at least some of the transformed sensor data from the receiver unit, Causey teaches that the medical device module is plugged into a handheld personal data assistant (PDA) and transfers data to the PDA (Figs. 1-4, PDA 10).  Causey teaches displaying at least a portion of the at least some of the transformed sensor data as measured by the continuous glucose sensor and received from the receiver unit (col. 10, line 61 – col. 11, line11).
Causey does not teach that the second communication protocol is wireless or that the first communication port is configured to communicate data from the receiver unit wirelessly using a second wireless communication protocol or receiving the data from receiver using the second wireless communication protocol.  Lebel teaches communication from an implantable medical device to an external device using a radio frequency (RF) telemetry system, and communication from the external communication device to a second external device with infrared (IR) (col. 39, line 56 – col. 40, line 34; Fig. 3).  Communication between the external communication device and the second external device using IR corresponds to claim language for a second wireless 
Causey does not teach that the receiver unit is configured to automatically transmit the at least some of the transformed sensor data to the mobile device upon occurrence of an event, and wherein the event is based on a comparison of the sensor data with one or more thresholds.  Staton teaches transmitting an event message or alarm to the PDA from the instrument module when a measurement surpasses a threshold (pars. 36, 70-72).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include automatically transmitting an event or alarm message when a measurement surpasses a threshold, as taught by Staton, because then anomalies would have been reported more quickly.
Claim 22
Causey teaches the sensor electronics module and the continuous glucose sensor (col. 10, line 61 – col. 11, line 11).
Claim 25
Causey teaches that the transformed sensor data that is derived from the raw sensor data includes at least one of filtered sensor data, smoothed sensor data, calibrated sensor data, or trend indicators associated with the raw sensor data (col. 10, 
Claim 26
Causey teaches that the receiver unit is configured to receive user parameters on the receiver unit, and to transmit the user parameters to the sensor electronics module (col. 8, line 64 – col. 9, line 63).
Claim 28
Causey does not teach that the receiver unit is authenticated with the sensor electronics module, and wherein the mobile device is not authenticated with the sensor electronics module.  Lebel teaches specific linking between an implantable device and an external communication device that does not exist with another device (col. 2, line 42 – col. 29, line 41).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include linking between the measurement device and an external communication device, as taught by Lebel, because then interference between different communication devices would be less likely.
Claim 30

Claim 31
Causey does not teach that the mobile device is configured to relay sensor information as a text message to a further secondary display device.  Staton teaches that the PDA is capable of sending a text message (par. 103).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include a cell phone capable of sending a text message, as taught by Staton, because then data would be viewable in a well known format and more easily transmitted and shared to other devices.
Claim 32
Causey teaches that the instructions on the non-transitory computer readable medium cause the mobile device to display one or more of the sensor data or calibration status (col. 10, line 61 – col. 11, line 11).
Claim 33
Causey does not teach that the instructions on the non-transitory computer readable medium cause the mobile device to receive data pertaining to a drug delivery device, and is further configured to display one or more of an insulin status or insulin 
Claim 34
Causey teaches that the instructions on the non-transitory computer readable medium cause the mobile device to receive reference values of blood glucose, and to calibrate the sensor data based at least in part on the received reference values (col. 10, lines 30-60).
Claim 35
Causey does not teach that the receiver unit is configured to receive the sensor data from the sensor electronics module periodically, or transmit data to the mobile device periodically, or both.  Staton teaches reporting data at scheduled periodic times (par. 74).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include periodic communication, as taught by Staton, because then the measurements would have been monitored regularly.
Claim 36
Causey does not teach that the receiver unit is configured to receive the sensor data from the sensor electronics module using Bluetooth, or transmit the data to the mobile device using Bluetooth.  Staton teaches Bluetooth capability (pars. 8, 30, 43).  It would have been obvious to one of ordinary skill in the art at the time of the invention to 
Claim 37
Causey teaches that the instructions on the non-transitory computer readable medium are included in a glucose monitoring software application, the instructions, when executed, cause the mobile device to receive and process the transformed sensor data transmitted from the-receiver unit, display a user-selectable icon associated with the glucose monitoring software application on a user interface of the mobile device, and launch the glucose monitoring software application in response to detection of a user selection of the user-selectable icon (col. 6, lines 34-52).
Claim 38
With regard to receiving at a receiver unit first sensor data indicative of a glucose concentration of a host measured by a continuous glucose sensor, the first sensor data transmitted from a sensor electronics module via a first wireless communication protocol, wherein the sensor electronics module is coupled to the continuous glucose sensor, Causey teaches a medical device module that receives data wirelessly from a sensor set that can measure glucose (Figs. 2, 3, medical device module 200, sensor set 150; col. 7, lines 4-46; col. 10, line 61 – col. 11, line 11; Fig. 4, sensor 150, transmitter 100).  With regard to transmitting second sensor data from the receiver unit to a mobile device using a second communication protocol, the second sensor data based on the first sensor data; Causey teaches that the medical device module is plugged into a handheld personal data assistant (PDA) and transfers data to the PDA (Figs. 1-4, PDA 
With regard to wherein the first sensor data comprises raw sensor data, and wherein the second data is derived from the raw sensor data, Causey teaches storing raw received sensor values, from the sensor monitor, which receives sensor data from the sensor set (col. 10, lines 23-29; Fig. 5, sensor set 150, sensor monitor 212).
Causey does not tach that the second communication protocol is wireless.  Lebel teaches communication from an implantable medical device to an external device using a radio frequency (RF telemetry system, and communication from the external communication device to a second external device with infrared (IR) (col. 39, line 56 – col. 40, line 34; Fig. 3).  Communication between the external communication device and the second external device using IR corresponds to claim language for a second wireless communication protocol.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient monitoring, as taught by Causey, to include a second wireless communication protocol, because then communication with more external devices would have been possible.
Causey does not teach automatically transmitting sensor data from the receiver unit to the mobile device upon occurrence of an event, the event based on the first sensor data or second sensor data being compared to one or more thresholds, the 
Claim 40
Causey does not teach that one or both of the receiving or the transmitting occurs periodically.  Staton teaches reporting data at scheduled periodic times (par. 74).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include periodic communication, as taught by Staton, because then the measurements would have been monitored regularly.
Claim 41
Causey does not teach that one of the receiving and transmitting is performed using Bluetooth.  Staton teaches Bluetooth capability (pars. 8, 30, 43).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include Bluetooth as a communication 
Claim 42
Causey teaches all the limitations of claim 38 upon which claim 42 depends.  Causey does not teach relaying an indication of sensor data as a text message to the mobile device or a further secondary display device.  Staton teaches that the PDA is capable of sending a text message (par. 103).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include a cell phone capable of sending a text message, as taught by Staton, because then data would be viewable in a well known format and more easily transmitted and shared to other devices.
Claim 43
Causey does not teach receiving data from a drug delivery device; and displaying an indication of data from the drug delivery device, the displayed indication including one or more of an insulin status or insulin type.  Lebel teaches an alarm when medication is less than a threshold (col. 34, lines 51-65; col. 36, lines 1-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include an alarm when medication is less than a threshold, because then it would have been insured that medication was available when needed.
Claim 44
Causey teaches displaying on a user interface of the mobile device a user-selectable icon associated with a glucose monitoring software application; and 
Claim 45
Causey teaches that the first wireless communication protocol is based on, comports to, or uses radio frequency communication (col. 7, lines 31-46).
Causey does not teach that the second wireless communication protocol is based on, comports to, or uses Bluetooth communication.  Staton teaches Bluetooth capability (pars. 8, 30, 43).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include Bluetooth as a communication protocol, as taught by Staton, because then a well known method of transmitting data would have been supported.
Claim 46
Causey teaches that the first wireless communication protocol is based on, comports to, or uses radio frequency communication (col. 7, lines 31-46).
Causey does not teach that the second wireless communication protocol is based on, comports to, or uses Bluetooth communication.  Staton teaches Bluetooth capability (pars. 8, 30, 43).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include Bluetooth as a communication protocol, as taught by Staton, because then a well known method of transmitting data would have been supported.
Claims 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Causey in view of Lebel and Staton as applied to claim 21 above, and further in view of US Patent Application Publication 2009/0085768 to Patel et al. (Patel).
Claim 23
Causey, Lebel and Staton teach all the limitations of claim 21 upon which claim 23 depends.  Causey, Lebel and Staton do not teach that the receiver unit is configured to act as a repeater, to extend an operable communications range between the mobile device and the sensor electronics module.  Patel teaches that the sensor transceiver connects to an RF programmer which acts as a relay for data communication (Fig. 10; par. 45).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring combination, as taught by Causey, Lebel and Staton, to include acting as a relay, as taught by Patel, because then data could be transmitted to devices further away.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Causey in view of Lebel and Staton as applied to claim 21 above, and further in view of US Patent Application Publication 2007/0040449 to Spurlin et al. (Spurlin).
Claim 27
Causey, Lebel and Staton teach all the limitations of claim 21 upon which claim 27 depends.  Causey, Lebel and Staton do not teach that the receiver unit is configured to have a form factor of a key fob.  Spurlin teaches a key fob (par. 41).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring combination, as taught by Causey, Lebel and Staton, to include a key fob, as taught by Spurlin, because then it would have been more convenient to carry.
Response to Arguments
Applicant's arguments filed 8 February 2022 have been fully considered but they are not persuasive.

However, as pointed out in the Office Action mailed on 22 March 2021 on page 14, the rationale to combine does not have to be found in the cited prior art.  (See MPEP 2143, Section I. Exemplary Rationales A and D).  In Causey, the user carries two devices, the PDA 10 and the medical device module 200 which plugs into the back of the PDA (Figs. 2, 3).  However, this configuration obviously has limits since only one device can be plugged into the PDA at a time.  Modifying the PDA to work with a wireless device allows the PDA to be used with more devices when necessary.  This motivation fits exemplary rational (A) for combining the prior art elements according to known methods to yield predictable results and (D) applying a known technique to a know device ready for improvement to yield predictable results.  Adding the ability for 
Applicant states that Causey teaches away from modifying the medical device module 200 of Causey as alleged by the FOA.  However, Adding the ability to communicate wirelessly between the medical device and the PDA simply increases the flexibility of use and does not cause the user to carry any other devices.  Adding this capability does not require the medical device module to communicate with some third device.
Applicant states that the combination of Causey, Lebel, and Staton does not disclose, teach or suggest: “displaying at least a portion of the at least some of the transformed sensor data as measured by the continuous glucose sensor and received from the receiver unit, wherein the receiver unit is configured to automatically transmit the at least some of the transformed sensor data to the mobile device upon occurrence of an event, and wherein the event is based on a comparison of the sensor data with one or more thresholds,” as recited in claim 21.  Applicant states that in Staton, it is the instrument module 195 itself that performs the measurements, and that in Staton, the measurements are not received by the instrument module 195 from another device, such as a sensor.  However, the limitations for transformed data are taught by Causey (col. 7, lines 31-45; col. 8, lines 64-68).  Staton teaches using a threshold condition for transmitting data (pars. 36, 70-72).  When Causey is modified with this conditional data 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864